EXHIBIT 10.1

 

FIRST AMENDMENT TO RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO RESTATED CREDIT AGREEMENT (this “Amendment”) dated as of
the 20th day of April, 2005, by and among PLAINS MARKETING, L.P. (“Borrower”),
BANK OF AMERICA, N.A., as Administrative Agent, and the Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent and Lenders named therein entered into
that certain Restated Credit Agreement dated as of November 19, 2004 (as
heretofore amended, the “Original Agreement”) for the purposes and consideration
therein expressed; and

 

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Original
Agreement for the purposes described herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I. — Definitions and References

 

§ 1.1.       Terms Defined in the Original Agreement.  Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.

 

§ 1.2.       Other Defined Terms.  Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.

 

“Amendment” means this First Amendment to Credit Agreement.

 

“Credit Agreement” means the Original Agreement as amended hereby.

 

ARTICLE II. — Amendments

 

§ 2.1.       Definitions.  The definition of “Letter of Credit” set forth in
Section 1.1 of the Original Agreement is hereby amended in its entirety to read
as follows:

 

“Letter of Credit” means any letter of credit issued by LC Issuer hereunder at
the application of Borrower.  For the avoidance of doubt, Letter of Credit
includes a commercial or documentary letter of credit and a standby letter of
credit.

 

§ 2.2.       Letters of Credit - Applicability of ISP and UCP.  Section 2.10(h)
of the Original Agreement is hereby amended in its entirety to read as follows:

 

(h)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
LC Issuer and Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice

 

--------------------------------------------------------------------------------


 

for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial or
documentary Letter of Credit.

 

§ 2.3.       Clawback Provision  Section 3.1 of the Original Agreement is hereby
amended by adding a new subsection (b) at the end thereof, to read as follows:

 

(b)           Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to Administrative Agent,
for the account of the Lenders or the LC Issuer, that Borrower will not make
such payment, Administrative Agent may assume that Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the appropriate Lenders or the LC Issuer, as the case
may be, the amount due.  In such event, if Borrower has not in fact made such
payment, then each of such Lenders or the LC Issuer, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or the LC Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.  A
notice of Administrative Agent to any Lender with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

 

§ 2.4.       Schedules  Schedule II to the Original Agreement is hereby amended
in its entirety to read as set forth on Schedule II attached hereto.  Upon the
effectiveness hereof, each Lender a party hereto agrees to a portion of the
Maximum Facility Amount equal to the amount set forth opposite its name on such
Schedule II of the Credit Agreement.

 

§ 2.5.       Confirmation of Prior Approved Financing Requests  Each Lender a
party hereto hereby confirms that it has previously approved the following
Financing Requests and acknowledges and agrees that such approvals shall apply
with respect to its portion of the Maximum Facility Amount agreed to hereby.

 

1.               Financing Request-Initial dated March 1, 2005 with respect to a
Delivery Month of March, 2005 and an Initial Financing Request of $416,000,000
and related Financing Request-Final dated April 6, 2005 with Final Financing
Request of $457,000,000.

 

2.               Financing Request-Initial dated April 6, 2005 with respect to a
Delivery Month of April, 2005 and an Initial Financing Request of $496,800,000.

 

3.               Special Financing Request 2004 #8.5 dated March 1, 2005
totaling $17,000,000 and Special Financing Request 2004 #8.6 dated April 6, 2005
totaling $12,200,000.

 

4.               Special Financing Request 2005 #2.1 dated March 1, 2005
totaling $5,700,000 and Special Financing Request 2005 #2.2 dated April 6, 2005
totaling $6,300,000.

 

5.               Special Financing Request 2005 #3.1 dated March 4, 2005
totaling $4,400,000 and Special Financing Request 2005 #3.2 dated April 6, 2005
totaling $4,400,000.

 

6.               Special Financing Request 2005 #4.1 dated April 6, 2005
totaling $20,100,000.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III. — Conditions of Effectiveness

 

§ 3.1.       Effective Date.  This Amendment shall become effective as of the
date first written above, when and only when

 

(i)  Administrative Agent shall have received, at Administrative Agent’s office
a counterpart of this Amendment executed and delivered by Borrower and Lenders;

 

(ii)  Administrative Agent shall have additionally received all of the following
documents, each document (unless otherwise indicated) being dated the date of
receipt thereof by Administrative Agent, duly authorized, executed and
delivered, and in form and substance satisfactory to Administrative Agent:

 

Supporting Documents.  Such supporting documents as Administrative Agent may
reasonably request.

 

ARTICLE IV. — Representations and Warranties

 

§ 4.1.       Representations and Warranties of Borrower.  In order to induce
Administrative Agent and Lenders to enter into this Amendment, Borrower
represents and warrants to Administrative Agent and each Lender that:

 

(a)           The representations and warranties contained in Article V of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof, except to the extent that such representation and warranty
was made as of a specific date or updated, modified or supplemented as of a
subsequent date with the consent of Majority Lenders, then in each case, such
other date.

 

(b)           Borrower is duly authorized to execute and deliver this Amendment,
and Borrower is and will continue to be duly authorized to borrow and perform
its obligations under the Credit Agreement.  Borrower has duly taken all action
necessary to authorize the execution and delivery of this Amendment and to
authorize the performance of its obligations hereunder.

 

(c)           The execution and delivery by Borrower of this Amendment,  the
performance by it of its obligations hereunder, and the consummation of the
transactions contemplated hereby, do not and will not (i) violate any provision
of (1) Law applicable to it, (2) its organizational documents, or (3) any
judgment, order or material license or permit applicable to or binding upon it,
(ii) result in the acceleration of any Indebtedness owed by it, or (iii) result
in or require the creation of any consensual Lien upon any of its material
assets or properties, except as expressly contemplated in, or permitted by, the
Loan Documents.  Except as expressly contemplated in, or permitted by, the Loan
Documents, disclosed in the Disclosure Schedule or disclosed pursuant to Section
6.4 of the Credit Agreement, no permit, consent, approval, authorization or
order of, and no notice to or filing, registration or qualification with, any
Governmental Authority is required on the part of Borrower pursuant to the
provisions of any material Law applicable to it as a condition to its execution,
delivery or performance of this Amendment, or to consummate the transactions
contemplated hereby.

 

3

--------------------------------------------------------------------------------


 

(d)           When duly executed and delivered, this Amendment and each of the
Loan Documents, as amended hereby, will be a legal and binding obligation of
Borrower, enforceable in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights and general principles of
equity.

 

ARTICLE V. — Miscellaneous

 

§ 5.1.       Ratification of Agreements.  The Original Agreement, as hereby
amended, is hereby ratified and confirmed in all respects.  The Loan Documents,
as they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects by Borrower.  Any reference to the Credit Agreement in
any Loan Document shall be deemed to refer to this Amendment also.  The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document nor constitute a waiver of any provision of the Credit Agreement or any
other Loan Document.

 

§ 5.2.       Ratification of Security Documents.  Borrower, Administrative
Agent, and Lenders each acknowledge and agree that any and all indebtedness,
liabilities or obligations, arising under or in connection with the LC
Obligations or the Notes, are Obligations and are secured indebtedness under,
and are secured by, each and every Security Document.  Borrower hereby
re-pledges, re-grants and re-assigns a security interest in and lien on every
asset of Borrower described as Collateral in any Security Document.

 

§ 5.3.       Survival of Agreements.  All representations, warranties, covenants
and agreements of Borrower shall survive the execution and delivery of this
Amendment and the performance hereof, including without limitation the making or
granting of each Loan, and shall further survive until all of the Obligations
under the Credit Agreement are paid in full.  All statements and agreements
contained in any certificate or instrument delivered by Borrower hereunder or
under the Credit Agreement to Administrative Agent or any Lender shall be deemed
to constitute representations and warranties by, or agreements and covenants of,
Borrower under this Amendment and under the Credit Agreement.

 

§ 5.4.       Loan Documents.  This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

 

§ 5.5.      GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA IN ALL RESPECTS, INCLUDING CONSTRUCTION, VALIDITY AND
PERFORMANCE.

 

§ 5.6.       Counterparts.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  Delivery of an executed signature page by facsimile transmission
shall be effective as delivery of a manual executed counterpart.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

BORROWER:

PLAINS MARKETING, L.P.

 

 

 

 

 

 

By:

  Plains Marketing GP Inc., General Partner

 

 

 

 

 

By:

/s/ Al Swanson

 

 

 

  Al Swanson, Vice President and Treasurer

 

 

 

 

 

 

 

 

LENDER PARTIES:

BANK OF AMERICA, N.A.,

 

 

Administrative Agent, LC Issuer and Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BNP PARIBAS, Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

FORTIS CAPITAL CORP., Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SOCIETE GENERALE, Lender

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, Lender

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BANK OF SCOTLAND, Lender

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

COMERICA BANK, Lender

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A., Lender

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------